DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein moving at least one of the electromagnets from the preliminary position with at least one electromagnet adjuster includes rotating the at least one of the electromagnets with the rotary adjuster” of claim 16 must be shown or the feature(s) canceled from the claim(s).  Reviewing the drawings (especially figs. 5 and 6) and the Specification (especially para 0023), although fig. 6 clearly shows the rotary adjusters 62 and the upward axis “B,” it is unclear from the drawings how the rotary adjusters 62 rotate the electromagnets about the upward axis B.  No new matter should be entered.

Claim Objections
Claim 3 is objected to because of the following informalities:  
In claim 3, “perpendicularly” should be “perpendicular.”  
In claims 4 and 15, “overly” should be “overlie.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "generally" in claims 3-7, 12, and 20 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of the examination, the term “generally” will not be given any patentable weight.
Claims 7, 10, and 20 recite the limitation "said at least one adjustment pin” (claims 7 and 10) or “the at least one adjustment pin” (claim 20).  There is insufficient antecedent basis for this limitation in these claims.  For the purpose of the examination, the claimed limitation will be interpreted as "at least one adjusting pin” (referring to the adjusting pin of claim 1 for claims 7 and 10 or to the adjusting pin of claim 14 for claim 20).
Claim 14 recites “pushing the at least two blanks relative to the frame into a preliminary position with at least one adjusting pin” and “moving at least one of the electromagnets from the preliminary position with at least one electromagnet adjuster to eliminate any gap between the pair of blanks such that the blanks may be welded to one another.”  In the first recitation, the preliminary position appears to a position that the blanks are in; however, in the second recitation, the preliminary position appears to be a position that the electromagnets are moved from.  It is unclear from the claim which structure—either the blanks or the electromagnets—occupy the claimed “preliminary position.”  Paragraph 0005 from the Specification discloses that both the at least two blanks and the electromagnets are in the preliminary position.  Since there is no way of determining the requisite degree of the term “preliminary position” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
	Claim 15 recites the limitation: “The method as set forth in claim 14 further wherein positioning a plurality of intensifiers of a magnetic material over each of the electromagnets and blanks.”  However, claim 14 recites “positioning a plurality of intensifiers of a magnetic material over each of the electromagnets and blanks.”  It is unclear if “a plurality of intensifiers” or “a magnetic material” of claim 15 are new components or variants of the components introduced in claim 14. For the purpose of the examination, the limitation claimed will be interpreted to recite “The method as set forth in claim 14 further wherein positioning the plurality of intensifiers of the magnetic material over each of the electromagnets and blanks.”	
	Claims 8-9 are rejected based on their dependency to claim 7.  Claims 16-19 are rejected based on their dependency to claim 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-12, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bishop et al. (US-6011240-A).
Regarding claim 1, Bishop teaches a fixture assembly (welding apparatus, fig. 9; “the apparatus 10 shown in FIGS. 9 and 10 has all of the components as that shown in FIG. 1, however, a third magnetic stepping conveyor 85, two additional clamping units 86,88 and a second YAG laser 90 are additionally provided,” column 11, lines 55-58) for supporting a plurality of blanks (sheets 12, 14 and 92, fig. 9) during a welding operation, said fixture assembly including: a frame (construed as the steel beams 48a and 48b, the beams 57 as well as the support structure, figs. 3 and 9); a plurality of electromagnets (electromagnets 54, figs. 3 and 4) positioned on said frame (positioned on beams 57 as shown in fig. 4) for supporting the blanks and for drawing the blanks toward said electromagnets to inhibit relative movement between the blanks and said electromagnets upon being activated (“the electromagnetic clamping mechanism of the present invention advantageously permits almost instant clamping and unclamping of the sheets to be welded by activating and deactivating the electromagnet,” column 2, lines 12-15); a plurality of intensifiers (steel clamping shoes 55, fig. 4) moveably connected to said frame for selectively overlying said electromagnets for being drawn toward said electromagnets over the blank to clamp the blank in place (“Each of the shoes 55 includes a generally flat horizontal bottom surface 68 which, when the clamping units 36,38 are activated, moves against the upper surface of a sheet therein to sandwich it between the bottom of the shoe 55 and the electromagnet 54,” column 8, lines 29-33) and to intensify a magnetic force provided by said electromagnets when said electromagnets are activated (“When activated, the increased magnetic attraction between the electromagnet 54 and its associated shoes 54 pulls the shoes 55 downwardly onto the sheet 12 with a sufficient force selected to preventing movement of the edge portion 12' out of alignment with the predetermined seam line 16,” column 10, lines 23-28); at least one adjusting pin (positioning rods 32 and 34 as well as the locating pin 30, fig. 9) connected to said frame (in fig. 9, there is a bottom support that connects the rods 32 and 34 to the beams 57; the beams 57 are not explicitly shown in fig. 9 like they are in fig. 1, but they are annotated below) and moveable relative to said frame for adjusting a position of the blanks relative to said electromagnets prior to activating the electromagnets (“Each set of rods 32,34 is used to move a respective one of the sheets 12,14 to a position so that the proximal edge portions 12',14' are aligned with the predetermined seam line 16,” column 9, lines 27-32; “a number of spaced pneumatically operated positioning slide assemblies or rods 32,34 is used for the final alignment of the blanks 12,14 prior to welding.  As will be described in detail hereafter, two independently operable sheet clamping units 36,38 secure a respective sheet 12,14 in position during welding so that the proximal edge portions 12',14' of the sheets 12,14 are maintained in the proper orientation aligned with the predetermined seam line,” column 6, line 68-column 7, line 5; examiner is construing Bishop’s teaching that the adjustments are made by the rods 32 and 34, prior to using the clamps 36 and 38, which clamp when the electromagnets 54 are activated, as meeting the limitation “prior to activating the electromagnets”); and a plurality of electromagnet adjusters (servo-motor drive units 66, fig. 3) each coupled to said frame (coupled to beam 57, as shown in fig. 3) and at least one of said electromagnets (electromagnets 54, fig. 3) for moving said at least one of said electromagnets relative to said frame after said electromagnets have been activated (“a servo-motor drive unit 66 is preferably also provided to vertically raise or lower the beam 57 and electromagnet 54 of clamping unit 38 on the beams 64a,64b, relative to the electromagnet 54 of clamping unit 36,” column 8, lines 16-21; examiner is construing Bishop’s teaching that the drive unit 66 adjusts both the electromagnets 54 and the clamps 36 and 38, which clamp down on the sheets when the electromagnets 54 are activated, as meeting the limitation “after said electromagnets have been activated”) for closing any gaps between said blanks (“the servo-motor drive unit 66 advantageously permits vertical adjustment in the relative positioning of the sheets 12,14, as for example, to permit sheets of different thicknesses to be welded together,” column 8, lines 20-23; examiner is construing Bishop’s teaching of using the drive units 66 to make vertical adjustments to compensate for differences in the thickness as meeting the limitation “closing any gaps between said blanks”).
Bishop, figs. 9, 3-5

    PNG
    media_image1.png
    481
    700
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    261
    524
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    761
    547
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    794
    536
    media_image4.png
    Greyscale

Regarding claim 2, Bishop teaches further including a plurality of supports (piston cylinders 72, fig. 4) each moveably connecting one of said intensifiers (steel clamping shoes 55, fig. 4) and said frame (moveable connection or clamping shown in fig.5; once clamped down, the clamping shoes 55 are connected to beams 57 via the electromagnets 54).
Regarding claim 3, Bishop teaches wherein said plurality of supports includes at least one lifting cylinder moveable (piston cylinders 72, fig. 4) in a vertical direction being perpendicularly to said frame for adjusting at least one of said intensifiers in the vertical direction (“By activating the piston cylinders 72, the shoes 55 are vertically moved between a lowered position, where the bottom surface 68 of the shoe 55 engages the upper surface of a sheet thereunder, and a raised position spaced a distance above the electromagnet 54, which is sufficient to enable movement of a sheet between the electromagnet 54 and shoes 55,” column 8, lines 43-49).
Regarding claim 7, Bishop teaches wherein said at least one adjusting pin (positioning rods 32 and 34 as well as the locating pin 30, fig. 9) includes at least one vertical adjustment pin moveable in a vertical direction being perpendicular to said frame (“each locating pin 30 is vertically movable,” column 9, lines 17-18) for adjusting a vertical height of the blank in said vertical direction (as shown in figs 4-7, the locating pin 30 enables separate alignment of the blanks; “The use of the apparatus 10 is best described with reference to FIGS. 2 and 4 to 7. Initially, the servo-motor drive unit 66 is activated to raise or lower the electromagnet 54 of clamping unit 38 relative to the electromagnet 54 of clamping unit 36. The clamping unit 38 is moved so the upper surfaces 58 of the electromagnets 54 of both units 36,38 are at the desired relative vertical position, having regard to the thicknesses of the steel sheets 12,14 to be joined,” column 9, lines 44-53; examiner is construing Bishop’s teaching such the pin 30 enables alignment of the sheets to desired relative vertical positions as meeting the limitation “for adjusting a vertical height of the blank in said vertical direction”).
Regarding claim 8, Bishop teaches wherein said at least one vertical adjustment pin (locating pin 30, fig. 4) includes at least one central vertical adjustment pin (locating pin 30, fig. 4) positioned between a pair of said electromagnets (see examiner-construed central vertical adjustment pin in annotated fig. 9 below).
Bishop, annotated fig. 9

    PNG
    media_image5.png
    494
    683
    media_image5.png
    Greyscale

	Regarding claim 9, Bishop teaches wherein said at least one vertical adjustment pin (locating pin 30, fig. 4) includes at least one outer vertical adjustment pin positioned adjacent to a pair of said electromagnets (see examiner-construed outer vertical adjustment pin in annotated fig. 9 above).
Regarding claim 10, Bishop teaches wherein said at least one adjusting pin (positioning rods 32 and 34 as well as the locating pin 30, fig. 9) includes at least one horizontal adjustment pin (positioning rods 32 and 34, fig. 9) positioned moveable horizontally parallel to said frame for moving the blank horizontally (“as will be described later, the positioning rods 32,34 are activatable to engage the non-proximate edge portions of the respective sheets 12,14 and slide the sheets 12,14 to a position with their proximal edge portions 12',14' in abutting engagement under the path line of the laser beam 56 for welding,” column 9, lines 31-36 moving the sheets into abutting position is construed as horizontal movement).
Regarding claim 11, Bishop teaches wherein said plurality of electromagnets (electromagnets 54, fig. 4) includes a plurality of pairs of electromagnets with said electromagnets of each pair aligned in spaced and parallel relationship with one another (see annotated fig. 9 above, which shows one pair of electromagnets 54 on the left and another pair of electromagnets 54 on the right).
Regarding claim 12, Bishop teaches wherein said frame (construed as the steel beams 48a and 48b, the beams 57 as well as the support structure, figs. 3 and 9) is square shaped and extends along a plane (see annotated fig. 9; examiner-construed plane is vertical), wherein said frame defines four edges and four corners (see annotated fig. 9 below; examiner-construed corners are at the four points of the examiner-construed square), and wherein said plurality of pairs of electromagnets includes four pairs of electromagnets (for the 2 pairs of electromagnets 54, see annotated fig. 9 above) with each pair positioned adjacent to one of said edges of said frame (also shown in annotated fig. 9 below).
Bishop, fig. 9

    PNG
    media_image6.png
    453
    961
    media_image6.png
    Greyscale

	Regarding claim 14, Bishop teaches a method for positioning a plurality of blanks on a frame for a welding operation (“Method And Apparatus For Butt Welding Together Sheet Blanks,” title), said method including: positioning at least two blanks (sheets 12, 14 and 92, fig. 9) on top of at least two electromagnets (electromagnets 54, figs. 3 and 4; see also first annotated fig. 9 above) being positioned on top of the frame (construed as the steel beams 48a and 48b, the beams 57 as well as the support structure, figs. 3 and 9); pushing the at least two blanks relative to the frame into a preliminary position (fig. 4 is construed as the preliminary position; figs. 4-7 show the sheets as they are pushed ad aligned into this position) with at least one adjusting pin (“Each set of rods 32,34 is used to move a respective one of the sheets 12,14 to a position so that the proximal edge portions 12',14' are aligned with the predetermined seam line 16,” column 9, lines 27-32; it is clear from fig. 9 that the rods 32 and 34 push the plates); positioning a plurality of intensifiers of a magnetic material (steel clamping shoes 55, fig. 4) over each of the electromagnets (electromagnets 54, fig. 4) and blanks (sheets 12, 14 and 92, fig. 9); activating at least one of the electromagnets to draw at least one of the blanks and at least one of the intensifiers toward the at least one of the electromagnets to inhibit relative movement between the at least one of the blanks and the at least one of the electromagnets (“When activated, the increased magnetic attraction between the electromagnet 54 and its associated shoes 54 pulls the shoes 55 downwardly onto the sheet 12 with a sufficient force selected to preventing movement of the edge portion 12' out of alignment with the predetermined seam line 16,” column 10, lines 23-28; “the electromagnetic clamping mechanism of the present invention advantageously permits almost instant clamping and unclamping of the sheets to be welded by activating and deactivating the electromagnet,” column 2, lines 12-15); and moving at least one of the electromagnets from the preliminary position with at least one electromagnet adjuster adjusters (servo-motor drive units 66, fig. 3) to eliminate any gap between the pair of blanks such that the blanks may be welded to one another (“the servo-motor drive unit 66 advantageously permits vertical adjustment in the relative positioning of the sheets 12,14, as for example, to permit sheets of different thicknesses to be welded together,” column 8, lines 20-23; examiner is construing Bishop’s teaching of using the drive units 66 to make vertical adjustments to compensate for differences in the thickness as meeting the limitation “closing any gaps between said blanks”).
	Regarding claim 18, Bishop teaches wherein moving at least one of the electromagnets (electromagnets 54, fig. 4) from the preliminary position (fig. 4) with at least one electromagnet adjuster (servo-motor drive unit 66, fig. 9) includes moving the at least one of the electromagnets that has been activated (“a servo-motor drive unit 66 is preferably also provided to vertically raise or lower the beam 57 and electromagnet 54 of clamping unit 38 on the beams 64a,64b, relative to the electromagnet 54 of clamping unit 36,” column 8, lines 16-21; examiner is construing Bishop’s teaching that the drive unit 66 adjusts both the electromagnets 54 and the clamps 36 and 38, which clamp down on the sheets when the electromagnets 54 are activated, as meeting the limitation “that has been activated”) relative to another of the electromagnets that has not been activated (fig. 5 shows plate 12 moved into the preliminary position and the clamp 55 activated, inferring that the left electromagnet 54 has been activated but that the right electromagnet 54 has not been activated yet; “As in the embodiment shown in FIGS. 1 to 7, servo-motor drive units 66 are provided to permit not only vertical adjustment of the height of the electromagnet 54 of unit 38 relative to that of unit 36, but also vertical adjustment of the electromagnet 54 of units 86 and 88,” column 11, line 67-column 12, line 5; examiner is construing this separate adjustment for each of the electromagnets and their respective clamps as meeting the limitation for “relative to another of the electromagnets;” fig. 9 also shows the alignment of the drive units 66 with their respective electromagnets such that the height of the electromagnets can be adjusted relative to the other electromagnets).
	Regarding claim 19, Bishop teaches further including welding the at least two blanks to one another (“The clamping units 86,88, and laser 90 are used to weld not only sheets 12 and 14 together in the manner described with reference to FIGS. 4 to 7, but also weld an edge portion 92' of third steel sheet 92 to an edge portion 14" of steel sheet 14 which is remote from edge portion 14',” column 11, lines 59-64).
	Regarding claim 20, Bishop teaches wherein the at least one adjusting pin (positioning rods 32 and 34, fig. 9) includes at least one horizontal adjustment pin moveable in a horizontal direction being parallel to the frame (as shown in figs. 9 and 10, the positioning rods cause the sheets to move horizontally; “each set of rods 32,34 is used to move a respective one of the sheets 12,14 to a position so that the proximal edge portions 12',14' are aligned with the predetermined seam line 16,” column 9, lines 28-31), and wherein pushing the at least two blanks relative to the frame into a preliminary position (construed as figs. 4-7) includes pushing the at least two blanks horizontally with the horizontal adjustment pin (“A sheet positioning assembly which includes three cylindrical weld datum or locating pins 30 (shown best in FIGS. 4 to 7) and a number of spaced pneumatically operated positioning slide assemblies or rods 32,34 is used for the final alignment of the blanks 12,14 prior to welding,” column 6, line 64 to column 7, line 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US-6011240-A). 
Bishop wherein said frame (construed as the steel beams 48a and 48b, the beams 57 as well as the support structure, figs. 3 and 9) is disposed along a plane (see annotated fig. 9 above; the plane for the examiner-construed is vertical).  In the embodiment taught by Bishop (figs. 9-10, referred to by Bishop as the “second embodiment”), Bishop does not explicitly discloses said plurality of electromagnet adjusters includes at least one sliding adjuster moveable along said plane of said frame for pushing said electromagnets along said plane.
However, in a separate embodiment (figs. 11-12), Bishop teaches said plurality of electromagnet adjusters (slides 121, 123, fig. 12, referred to by Bishop as the “third embodiment”) includes at least one sliding adjuster moveable along said plane of said frame for pushing said electromagnets along said plane (“the slides 121, 123 extend perpendicularly to each respective magnet 54 and beam 119 and allow adjustment of the lateral positioning of the clamping units 36,38, for welding different workpieces 18,” column 14, lines 23-27; based on fig. 12, examiner is construing slide 121 as moving left and right, and slide 123 as moving up and down in the examiner-construed frame).
Bishop, fig. 12

    PNG
    media_image7.png
    460
    673
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the second embodiment of Bishop to include slides 121 and 123, in view of the third embodiment taught by Bishop, by using slides 121, 123, taught in the third embodiment, in lieu of the servo-motors 66, taught in the second embodiment, in order to move the electromagnets 54  for the advantage of allowing adjustment of the lateral position of the clamping units, which will enable the apparatus to be more versatile such that the apparatus can weld different workpieces having different relative thicknesses (Bishop, column 14, lines 16-56; different relative thicknesses taught column 2, lines 44-47).
Claims 4-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US-6011240-A) in view of Yamanobe et al. (JP-WO2016151894-A1; relying on foreign version for drawings and provided English translation for written disclosure).
Regarding claim 4, Bishop teaches the invention as described above but does not explicitly disclose wherein said plurality of supports includes at least one rotary cylinder pivotable about a vertical axis extending perpendicularly to said frame for pivoting at least one of said intensifiers about said vertical axis between an overlying position in which said intensifier overlies said electromagnet and a spaced position in which said intensifier does not overly said electromagnet.
	However, in the same field of endeavor of welding abutting plates together using electromagnets, Yamanobe teaches wherein said plurality of supports (construed as the upper jig moving mechanism 42, fig. 10B) includes at least one rotary cylinder (cam cylinder 44a connects to contact wheel 44c, fig. 10B; the cylinder is construed as rotary in the sense that it causes the contact wheel 44c to rotate) pivotable about a vertical axis extending perpendicularly to said frame (“the rotation axis of the contact wheel 44c extends in the vertical direction D2,” page 9, 2nd paragraph; as shown in fig. 10B, the cam 44 pivots about a vertical axis to move the upper jig 41 in a D12 direction) for pivoting at least one of said intensifiers (moveable upper jig 41, fig. 10B) about said vertical axis (D2, fig. 10B) between an overlying position in which said intensifier overlies said electromagnet (in fig. 10A, the upper jig 41 lies upon the table unit 51, which has an electromagnet) and a spaced position in which said intensifier does not overly said electromagnet (in fig. 12A, the upper jig 41 does not lie upon the table unit 51).
Yamanobe, figs. 10A-B and 12A

    PNG
    media_image8.png
    729
    455
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    390
    440
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Bishop to include a cam 44, in view of the teachings of Yamanobe, that adjusted the lateral position of the clamping shoes, as taught by Bishop, by adding Yamanobe’s cam above Bishop’s piston cylinders, in order to use a driving device for moving the upper jig that is simplified, such that the upper side jig 41 can be manually moved by the cam for the advantage of facilitating maintenance on the upper jig (Yamanobe, page 4, 5th paragraph and page 10, 3d paragraph).
	Regarding claim 5, Bishop teaches the invention as described above as well as rotatable about an upward axis that extends perpendicularly to said frame (Bishop teaches a servo-motor drive units 66 for adjusting the electromagnets in a vertical direction, as shown in fig. 9; “the servo-motor drive unit 66 is activated to raise or lower the electromagnet 54 of clamping unit 38 relative to the electromagnet 54 of clamping unit 36,” column 9, lines 45-48; examiner is construing the separate adjustments between the drive units 66 as rotation in the sense that one drive unit 66 can be activated to raise whereas an adjacent drive unit 66 can be activated to lower) but does not explicitly disclose wherein said plurality of electromagnet adjusters includes at least one rotary adjuster rotatable (Bishop does not explicitly disclose that the servo-motor drive units are rotary or rotatable).
	However, in the same field of endeavor of welding abutting plates together using electromagnets, Yamanobe teaches wherein said plurality of electromagnet adjusters (“The overall movement mechanism 61 moves the fixed side upper jig 31, the fixed side base table part 36, the movement side upper jig 41, the movement side base table part 51, the butting plate 21, and the like away from the whole base 62,” page 6, last paragraph; “in the present embodiment, an electromagnet is provided inside the fixed side base table portion 36 and the moving side base table portion 51,” page 7, 4th paragraph) includes at least one rotary adjuster (“Examples of the overall drive source 61c include a servo motor and an air cylinder,” page 6, last line).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Bishop to include an air cylinder, in view of the teachings of Yamanobe, in lieu of the servo-motors, as taught by Bishop, because when the butting portions increase to four or more, it is preferable to use an air cylinder rather than a servo motor and because when the abutting portions are brought close to each other by a servo motor and the abutting is attempted, the control of the servo motor becomes complicated (Yamanobe, page 9, 9th paragraph and page 10, 8th paragraph).
	Regarding claim 16, Bishop teaches the invention as described above as well as wherein the at least one electromagnet adjuster (servo-motor drive unit 66, fig. 9) includes an adjuster configured to rotate the at least one electromagnet (Bishop teaches a servo-motor drive units 66 for adjusting the electromagnets in a vertical direction, as shown in fig. 9; “the servo-motor drive unit 66 is activated to raise or lower the electromagnet 54 of clamping unit 38 relative to the electromagnet 54 of clamping unit 36,” column 9, lines 45-48; examiner is construing the separate adjustments between the drive units 66 as rotation in the sense that one drive unit 66 can be activated to raise whereas an adjacent drive unit 66 can be activated to lower), and wherein moving at least one of the electromagnets (electromagnets 54, fig. 4) from the preliminary position (fig. 4) with at least one electromagnet adjuster includes rotating the at least one of the electromagnets with the adjuster (“a servo-motor drive unit 66 is preferably also provided to vertically raise or lower the beam 57 and electromagnet 54 of clamping unit 38 on the beams 64a,64b, relative to the electromagnet 54 of clamping unit 36,” column 8, lines 16-20).  Bishop does not explicitly disclose a rotary adjuster.
	However, in the same field of endeavor of welding abutting plates together using electromagnets, Yamanobe teaches a rotary adjuster (“The overall movement mechanism 61 moves the fixed side upper jig 31, the fixed side base table part 36, the movement side upper jig 41, the movement side base table part 51, the butting plate 21, and the like away from the whole base 62,” page 6, last paragraph; “in the present embodiment, an electromagnet is provided inside the fixed side base table portion 36 and the moving side base table portion 51,” page 7, 4th paragraph; “Examples of the overall drive source 61c include a servo motor and an air cylinder,” page 6, last line).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Bishop to include an air cylinder, in view of the teachings of Yamanobe, in lieu of the servo-motors, as taught by Bishop, because when the butting portions increase to four or more, it is preferable to use an air cylinder rather than a servo motor and because when the abutting portions are brought close to each other by a servo motor and the abutting is attempted, the control of the servo motor becomes complicated (Yamanobe, page 9, 9th paragraph and page 10, 8th paragraph).
Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US-6011240-A) in view of Peng et al. (CN-105234616-B; relying on foreign version for drawings and provided English translation for written disclosure).
Regarding claim 13, Bishop teaches the invention as described above as well as further including said electromagnet adjusters (servo-motor drive unit 66, fig. 9) and said at least one adjusting pin (positioning rods 32 and 34 as well as the locating pin 30, fig. 9) but does not explicitly disclose further including a plurality of hydraulic lines coupled with said electromagnet adjusters and said at least one adjusting pin for actuating said electromagnet adjusters and said at least one adjusting pin.
However, in the same field of endeavor of welding, Peng teaches further including a plurality of hydraulic lines (“The fluid power system includes …pipe-line system,” page 4, last paragraph) coupled with said electromagnet adjusters (“the hydraulically operated fixture of device people's work station disclosure satisfy that the clamping of various different workpieces, and clamping rapid and convenient is safe and reliable,” page 2, 8th paragraph) and said at least one adjusting pin (“A kind of hydraulic pressure of welding robot workstation fixture, including…alignment pin,” page 2, 9th paragraph) for actuating said electromagnet adjusters and said at least one adjusting pin (“Fluid power system drives at least three synchronization Fan Si mechanisms times power lever conversion briquettings synchronous along workbench radial motion,” page 2, 2nd from last paragraph; Fan Si mechanisms are used to actuate the alignment pin, last paragraph, 2nd page).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Bishop to include using a hydraulic system, in view of the teachings of Peng, to actuate the positioning rods 32 and 34 as well as the drive units 66, in lieu of the servo-motors, as taught by Bishop, in order to use a hydraulic system to automate the movements required to place the plates into position because using a hydraulic system to automate the clamping of a workpiece can improve the personal safety, reduce labor intensity, raise labour productivity, and reduces production cost while preserving material (Peng, page 2, paragraphs 5-6).   
Regarding claim 17, Bishop teaches the invention as described above but does not explicitly disclose wherein the at least one electromagnet adjuster includes a sliding adjuster configured to push the at least one electromagnet horizontally, and wherein moving at least one of the electromagnets from the preliminary position with at least one electromagnet adjuster includes pushing at least one of the electromagnets with the sliding adjuster.  Additionally, Bishop does not teach that the sliding adjuster is a hydraulic sliding adjuster.
However, Bishop teaches in a separate embodiment (figs. 11-12), wherein the at least one electromagnet adjuster (slides 121, 123, fig. 12, referred to by Bishop as the “third embodiment”) includes a sliding adjuster configured to push the at least one electromagnet horizontally (based on fig. 12, examiner is construing slide 121 as moving left and right), and wherein moving at least one of the electromagnets from the preliminary position (fig. 4) with at least one electromagnet adjuster includes pushing at least one of the electromagnets with the sliding adjuster (“the slides 121, 123 extend perpendicularly to each respective magnet 54 and beam 119 and allow adjustment of the lateral positioning of the clamping units 36,38, for welding different workpieces 18,” column 14, lines 23-27).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the second embodiment of Bishop to include slides 121 and 123, in view of the third embodiment taught by Bishop, by using slides 121, 123, taught in the third embodiment, in lieu of the servo-motors 66, taught in the second embodiment, in order to move the electromagnets 54  for the advantage of allowing adjustment of the lateral position of the clamping units, which will enable the apparatus to be more versatile such that the apparatus can weld different workpieces having different relative thicknesses (Bishop, column 14, lines 16-56; different relative thicknesses taught column 2, lines 44-47).  Bishop does not teach that the sliding adjuster is a hydraulic sliding adjuster.
However, in the same field of endeavor of welding, Peng teaches that the sliding adjuster is a hydraulic sliding adjuster (“A kind of hydraulic pressure of welding robot workstation Fixture, including … positioning sliding block,” page 2, 9th paragraph).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Bishop to include using a hydraulic system, in view of the teachings of Peng, to actuate the slide 121, in order to use a hydraulic system to automate the movements required to place the plates into position because using a hydraulic system to automate the clamping of a workpiece can improve the personal safety, reduce labor intensity, raise labour productivity, and reduces production cost while preserving material (Peng, page 2, paragraphs 5-6).   
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US-6011240-A) in view of Ream et al. (US-6031199-A).
Regarding claim 15, Bishop teaches the invention as described above as well as wherein positioning the plurality of intensifiers of the magnetic material (steel clamping shoes 55, fig. 4) over each of the electromagnets (electromagnets 54, fig. 4) and blanks (sheets 12, 14 and 92, fig. 9).  Bishop does not explicitly disclose rotating each of the intensifiers with a hydraulic rotating cylinder from a spaced position in which the intensifiers do not overly the electromagnets and blanks to an overlying position in which the intensifiers overly the electromagnets and blanks (Bishop teaches using a pneumatic piston cylinders 72 to move the clamping shoes and does not explicitly disclose a hydraulic cylinder).
However, in the same field of endeavor of welding abutting plates together using electromagnets, Ream teaches rotating (arc P, fig. 2) each of the intensifiers (“clamping plates 46 themselves are a ferromagnetic material (e.g., steel),” column 6, lines 34-35) with a hydraulic rotating cylinder (“a plurality of actuators 44 operatively connected to one or more clamping plates 46. The actuators are preferably hydraulic, pneumatic, or other fluid cylinders,” column 5, lines 25-28) from a spaced position in which the intensifiers do not overly the electromagnets and blanks to an overlying position in which the intensifiers overly the electromagnets and blanks (WP workpiece, fig. 2; as shown in fig. 2, the clamping pates 46 move from a position where they do not lie on the workpiece to a position where they lie on the workpiece; relying on Bishop for teaching electromagnets below the workpiece; Ream teaches electromagnets inside the clamping plate 46).
Ream, fig. 2

    PNG
    media_image10.png
    783
    512
    media_image10.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Bishop to include using a hydraulic and a pin 72, which enables a rotation system, in view of the teachings of Ream, for moving the steel clamping shoes 55, in lieu of the pneumatic piston cylinders 72, as taught by Bishop, in order to control the vertical positioning of the clamping plates in a manner where the amount of travel of each plate 46 is limited and adjustable by a pin 72, which would enable adjustment for sheets having dissimilar thicknesses, for the advantage of using a clamping plate system that is replaceable in the event of excessive wear or damage (Ream, column 1, lines 13-22, column 6, lines 8-19, lines 61-64).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wasserbaech et al. (US-5630269-A) teach rotating the electromagnets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        11/6/2021

/SANG Y PAIK/Primary Examiner, Art Unit 3761